United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, PPROCESSING &
DISTRIBUTION CENTER, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1444
Issued: January 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2017 appellant filed a timely appeal from a May 11, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than an
additional three percent permanent impairment of the right lower extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
Under OWCP File No. xxxxxx941, appellant, a 69-year-old retired mail processing clerk,
has an accepted occupational disease claim (Form CA-2) for contusion of right great toe, hallux
valgus, and bunion, which arose on or about May 1, 2008.3 He underwent OWCP-approved
right foot surgeries on July 15, 2010 and April 21, 2011. When the case was last on appeal, the
Board affirmed OWCP’s denial of wage-loss compensation for the period December 20, 2011
through February 14, 2012.
Under OWCP File No. xxxxxx940, appellant has an accepted occupational disease claim
for lumbar radiculopathy, which arose on or about May 1, 2008. With respect to his
employment-related lumbar condition, appellant received schedule awards totaling 23 percent
permanent impairment of the left lower extremity and 23 percent permanent impairment of the
right lower extremity.4
In May 2016 appellant filed a claim for a schedule award (Form CA-7) with respect to his
accepted right foot condition under File No. xxxxxx941.
In a December 28, 2015 report, Dr. Estella F. Martinez (nee Hernandez), a Boardcertified family practitioner, diagnosed post-traumatic arthritis of the first metatarsal phalangeal
joint and hallux rigidus of the right foot. Dr. Martinez opined that appellant had two percent
permanent impairment due to pain-related impairment of the right great toe and zero percent
permanent impairment for osteoarthritis of the foot joint. Regarding the metatarsal fracture,
Dr. Martinez utilized Table 16-2, page 504, of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).5 She found
that appellant had a class 1 diagnosis and assigned a grade modifier of 2 for Functional History
(GMFH) due to appellant’s antalgic limp and occasional use of a cane, a grade modifier of 2 for
Physical Examination (GMPE) due to moderate palpatory findings, and a grade modifier of 1 for
Clinical Studies (GMCS) due to normal cartilage interval. Using the net adjustment formula of
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), Dr. Martinez calculated that appellant had
a net adjustment of (2-1) + (2-1) + (1-1) = 2, which equated to four percent permanent
impairment of the right lower extremity. She concluded that when combining the impairments,
appellant had a whole person impairment rating of five percent.
2

Docket No. 12-1529 (issued December 11, 2012).

3

Appellant retired effective April 2, 2012.

4

The latest award, dated November 6, 2013, was for spinal nerve extremity impairment due to motor and/or
sensory deficits affecting the L5 and S1 nerve roots, bilaterally. See The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009); Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5c(3) (February 2013).
5

A.M.A., Guides, 6th ed. 2009.

2

On June 5, 2016 Dr. Morley Slutsky, a Board-certified occupational medicine specialist
and OWCP medical adviser, concurred with Dr. Martinez’ rating of four percent permanent
impairment of the right lower extremity, but disagreed with the rating of two percent permanent
impairment due to pain-related impairment of the right great toe.
OWCP subsequently determined that an improper referral type had been used when the
case was referred to Dr. Slutsky because the required referral memorandum regarding appellant’s
previous schedule awards under File No. xxxxxx940 was missing.
Thereafter, the case record was referred to Dr. Michael M. Katz, a Board-certified
orthopedic surgeon and OWCP medical adviser. In his December 23, 2016 report, Dr. Katz
noted that OWCP had previously granted schedule awards for appellant’s right and left lower
extremities and he requested all prior district medical adviser (DMA) reports authorizing the
prior schedule awards to determine whether overlapping impairments existed.
On March 16, 2017 Dr. Katz reviewed the medical evidence of record and determined
that appellant had reached maximum medical improvement (MMI) as of December 28, 2015, the
date of Dr. Martinez’ examination. He noted that appellant had previously been awarded
schedule awards for a total of 23 percent permanent impairment of the right and left lower
extremities under File No. xxxxxx940. Dr. Katz agreed that appellant had four percent
permanent impairment of the right lower extremity due to his accepted great toe metatarsal
fracture under the sixth edition of the A.M.A., Guides. He disagreed with the rating of two
percent permanent impairment due to pain-related impairment of the right great toe as it was
incorporated with the Table 16-2 impairment rating and did not warrant additional compensation
on a separate basis. He then combined the prior rating for lower extremity motor/sensory deficits
(23 percent) with the current right metatarsal impairment rating (4 percent), and found a total
right lower extremity permanent impairment of 26 percent.6
By decision dated May 11, 2017, OWCP granted appellant a schedule award for an
additional three percent permanent impairment of the right lower extremity. The award ran for
8.64 weeks for the period December 28, 2015 to February 26, 2016.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.7 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the appropriate standard for evaluating schedule losses.8
6

Appendix A, A.M.A., Guides 604 (6th ed. 2009).

7

5 U.S.C. § 8107(c). For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’
compensation. 5 U.S.C. § 8107(c)(2).
8

20 C.F.R. § 10.404.

3

Effective May 1, 2009, schedule awards are determined in accordance with the sixth edition of
the A.M.A., Guides (2009).9
The sixth edition of the A.M.A., Guides provides a diagnosis-based impairment method
of evaluation utilizing the World Health Organization’s International Classification of
Functioning, Disability and Health (ICF).10 Under the sixth edition, the evaluator identifies the
impairment Class of Diagnosis (CDX) condition, which is then adjusted by grade modifiers
based on GMFH, GMPE and GMCS.11 The net adjustment formula is (GMFH-CDX) + (GMPECDX) + (GMCS-CDX). Evaluators are directed to provide reasons for their impairment rating
choices, including the choices of diagnoses from regional grids and calculations of modifier
scores.12
After obtaining all necessary medical evidence, the case file should be routed to the
DMA for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides.13 The DMA should provide his or her rationale for the percentage of
impairment specified.14
ANALYSIS
OWCP accepted that appellant sustained a contusion of right great toe, hallux valgus, and
bunion due to factors of his federal employment. Under a separate claim, OWCP accepted
lumbar radiculopathy. In 2013, it granted appellant schedule awards totaling 23 percent
permanent impairment of each lower extremity due to his accepted lumbar condition. Appellant
subsequently filed a claim for a schedule award with respect to his accepted right foot condition.
It is appellant’s burden of proof to submit sufficient evidence to establish the extent of
permanent impairment.15
In her December 28, 2015 report, Dr. Martinez diagnosed post-traumatic arthritis of the
first metatarsal phalangeal joint and hallux rigidus of the right foot. Dr. Martinez opined that
appellant had two percent permanent impairment due to pain-related impairment of the right
great toe and zero percent permanent impairment for osteoarthritis of the foot joint. Regarding
the metatarsal fracture, Dr. Martinez utilized Table 16-2, page 504, of the sixth edition of the
9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
10

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
11

Id. at 494-531.

12

See R.V., Docket No. 10-1827 (issued April 1, 2011).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6f.
14

Id.

15

See Annette M. Dent, 44 ECAB 403 (1993).

4

A.M.A., Guides and found that appellant had a class 1 diagnosis. She assigned a grade modifier
of 2 for functional history due to appellant’s antalgic limp and occasional use of a cane, a grade
modifier of 2 for physical examination due to moderate palpatory findings, and a grade modifier
of 1 for clinical studies due to normal cartilage interval. Using the net adjustment formula of
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), Dr. Martinez calculated that appellant had
a net adjustment of (2-1) + (2-1) + (1-1) = 2, which equated four percent permanent impairment
of the right lower extremity. She concluded that when combining the impairments, appellant had
a whole person impairment rating of five percent.
In accordance with its procedures, OWCP properly referred the evidence of record to its
OWCP medical adviser, Dr. Katz. In his March 16, 2017 report, Dr. Katz reviewed the medical
evidence of record and determined that appellant had reached MMI as of December 28, 2015, the
date of Dr. Martinez’ examination. He concurred that appellant had four percent permanent
impairment of the right lower extremity due to his accepted right great toe metatarsal fracture
under the sixth edition of the A.M.A., Guides. He disagreed, however, with the rating of two
percent permanent impairment of the right lower extremity due to pain-related impairment of the
right great toe because it was already incorporated with the four percent impairment rating based
on Table 16-2 and did not warrant additional compensation on a separate basis. He then
combined the prior rating for lower extremity motor/sensory deficits (23 percent) with the
current right metatarsal impairment rating (4 percent), and found a total of 26 percent right lower
extremity permanent impairment.
The Board finds that OWCP’s medical adviser applied the appropriate tables and grading
schemes of the sixth edition of the A.M.A., Guides to Dr. Martinez’s clinical findings. OWCP’s
medical adviser’s calculations were mathematically correct. The Board notes that Dr. Martinez’s
assessment of five percent whole person impairment is not allowed for purposes of making
schedule award decisions under FECA. There is no statutory basis for the payment of a schedule
award for whole body impairment under FECA.16 Payment is authorized only for the permanent
impairment of specified members, organs, or functions of the body.17 For these reasons, the
Board finds that OWCP properly relied on an OWCP medical adviser’s assessment of an
additional three percent permanent impairment of the right lower extremity, in granting an
additional schedule award.
There is no probative medical evidence of record, in conformance with the sixth edition
of the A.M.A., Guides, establishing that appellant has more than the additional three percent
permanent impairment of the right lower extremity. Accordingly, appellant has not established
that he is entitled to a schedule award greater than those previously awarded.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

16

See N.H., Docket No. 17-0696 (issued July 19, 2017).

17

Tania R. Keka, 55 ECAB 354 (2004).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained more than an additional three percent permanent impairment of the right lower
extremity.
ORDER
IT IS HEREBY ORDERED THAT the May 11, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

